DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group I, Species I-III and V-IX, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2021.
Applicant’s election without traverse of Group I, Species IV in the reply filed on 07/08/2021 is acknowledged.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 2, “the plurality of terminal ends” should be --terminal ends of the plurality of winding wires--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the second winding wire includes a plurality of winding wires” is indefinite and unclear since “the plurality of winding wires” is already recited in claim 1. The examiner suggests clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. [JP 2009-218425].

a terminal (18B or 18A) for external connection (element 18B or 18A is for external connection, Paragraphs [0042], [0055]) to which a plurality of secondary-side winding wires (30B, Paragraph [0027], see Figs. 1-6) are connected (see Figs. 1-6, Paragraph [0029]); and 
a gathering member (42) configured to gather vicinities of terminal ends of the plurality of winding wires (ends of elements 30B, see Figs. 1-6, Paragraphs [0027]-[0054]).
Regarding Claim 2, Yamaguchi et al. shows the vicinities of the plurality of terminal ends (ends of elements 30B) are gathered in a vicinity of the terminal (18B, see Figs. 1-6).
Regarding Claim 3, Yamaguchi et al. shows the vicinities of the terminal ends of the plurality of winding wires (ends of elements 30B) are gathered so as to be laminated in a winding direction of the winding wires (see Fig. 6 shows the bobbin winding shaft direction is vertical, in which case a location is included in which the vicinity of the ends of a plurality of windings are layered along the winding direction of the windings).
Regarding Claim 4, Yamaguchi et al. shows the terminal (18B) and the gathering member (42) are integrated (see Figs. 1-6, Paragraph [0028]-[0029]).
Regarding Claim 6, Yamaguchi et al. shows the gathering member (42) includes an electrically conductive member (Paragraph [0028]).
Regarding Claim 7, Yamaguchi et al. shows the vicinities of the terminal ends of the plurality of winding wires (ends of elements 30B) are gathered so as to be laminated 
Regarding Claim Claim 8, Yamaguchi et al. shows an electronic component (Fig. 6 with teachings from Figs. 1-5) comprising: 
a winding body part (12) around which a plurality of winding wires (plurality of elements 30B, 30A, Paragraph [0027], ) are wound (see Figs. 1-6); and 
a gathering member (42) configured to gather vicinities of terminal ends of the plurality of winding wires (ends of elements 30B) so as to be laminated in a winding direction (see Fig. 6 shows the bobbin winding shaft direction is vertical, in which case a location is included in which the vicinity of the ends of a plurality of windings are layered along the winding direction of the windings).

Claim(s) 1-2, 4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa [JP 2000-124037].
Regarding Claim 1, Osawa shows a coil component (Figs. 1-14) comprising: 
a terminal (14 or 17) for external connection (see Figs. 1-14, Paragraph [0025]) to which a plurality of secondary-side winding wires (coil being a litz wire, Paragraph [0017], see Figs. 1-14) are connected (see Figs. 1-14, Paragraph [0025]); and 
a gathering member (spiral portion of space S, Paragraph [0020]) configured to gather vicinities of terminal ends of the plurality of winding wires (ends of litz wire, see Figs. 1-14, Paragraph [0021]).

Regarding Claim 4, Osawa shows the terminal (14) and the gathering member (spiral portion of space S) are integrated (see Figs. 1-14).
Regarding Claim 6, Osawa shows the gathering member (spiral portion of space S) includes an electrically conductive member (Paragraph [0019]).
Regarding Claim 7, Osawa shows the vicinities of the terminal ends of the plurality of winding wires (ends of litz wire) are gathered so as to be laminated in a direction different from an arrangement direction of the terminal (14 or 17) for external connection (see Figs. 1-14, ends of litz wire are gathered so as to be laminated in a direction different from an arrangement direction of element 14 or 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Prinsloo et al. [U.S. Pub. No. 2009/0128278].
Regarding Claim 5, Yamaguchi et al. shows the secondary-side winding wires (30B) include a first winding wire (another one of two or more windings of element 30B, Paragraph [0049]) in which a first current flows (element 30B will have a first current flow during operation) and a second winding wire (one of two or more windings of element 30B, Paragraph [0049]) in which a second current flows (element 30B will have a second current flow during operation), and
the second winding wire includes a plurality of winding wires (30B, Paragraph [0027]), and the vicinities of the terminal ends of the plurality of winding wires (ends of elements 30B) are gathered by the gathering member (42).
Yamaguchi et al. does not explicitly show the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows.
Prinsloo et al. shows a transformer (Fig. 1) teaching and suggesting the secondary-side winding wires include a first winding wire (111) in which a first current flows (2 amps of current, Paragraph [0055]) and a second winding wire (110) in which a second current (4 amps of current) larger than the first current flows (Paragraph [0055]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows as taught by Prinsloo et al. for the device as disclosed by Yamaguchi et al. to achieve multiple outputs in order to .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Yasumura [U.S. Patent No. 6,411,528].
Regarding Claim 5, Yamaguchi et al. shows the secondary-side winding wires (30B) include a first winding wire (another one of two or more windings of element 30B, Paragraph [0049]) in which a first current flows (element 30B will have a first current flow during operation) and a second winding wire (one of two or more windings of element 30B, Paragraph [0049]) in which a second current flows (element 30B will have a second current flow during operation), and
the second winding wire includes a plurality of winding wires (30B, Paragraph [0027]), and the vicinities of the terminal ends of the plurality of winding wires (ends of elements 30B) are gathered by the gathering member (42).
Yamaguchi et al. does not explicitly show the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows.
Yasumura shows a transformer (Figs. 1-11) teaching and suggesting the secondary-side winding wires include a first winding wire (N3) in which a first current flows (5 turns) and a second winding wire (N2) in which a second current (33 turns) larger than the first current flows (element N2 with 33 turns will have a second current larger than the first current flows from element N3 of 5 turns, Col. 11, Lines 54-65).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Chandrasekaran [U.S. Pub. No. 2014/0016371].
Regarding Claim 5, Yamaguchi et al. shows the secondary-side winding wires (30B) include a first winding wire (another one of two or more windings of element 30B, Paragraph [0049]) in which a first current flows (element 30B will have a first current flow during operation) and a second winding wire (one of two or more windings of element 30B, Paragraph [0049]) in which a second current flows (element 30B will have a second current flow during operation), and
the second winding wire includes a plurality of winding wires (30B, Paragraph [0027]), and the vicinities of the terminal ends of the plurality of winding wires (ends of elements 30B) are gathered by the gathering member (42).
Yamaguchi et al. does not explicitly show the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows as taught by Chandrasekaran for the device as disclosed by Yamaguchi et al. to provides power to a load in order to achieve desirable operating characteristics (Paragraph [0038]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Yamaguchi et al. [JP 2009-218425].
Regarding Claim 3, Osawa shows the claimed invention as applied above but does not show the vicinities of the terminal ends of the plurality of winding wires are gathered so as to be laminated in a winding direction of the winding wires.
However, having the vicinities of the terminal ends of the plurality of winding wires are gathered so as to be laminated in a winding direction of the winding wires would have been an obvious design choice based on intended and/or environmental use to obtain desirable output and coupling characteristics.
Moreover, Yamaguchi et al. shows the vicinities of the terminal ends of the plurality of winding wires (ends of elements 30B) are gathered so as to be laminated in a winding direction of the winding wires (see Fig. 6 shows the bobbin winding shaft 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the vicinities of the terminal ends of the plurality of winding wires are gathered so as to be laminated in a winding direction of the winding wires as taught by Yamaguchi et al. for the device as disclosed by Osawa to obtain desirable output and coupling characteristics based on design requirements.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Prinsloo et al. [U.S. Pub. No. 2009/0128278].
Regarding Claim 5, Osawa shows the secondary-side winding wires (litz wire) include a first winding wire (see Fig. 1, one of the litz wire) in which a first current flows (one of the litz wire will have a first current flow during operation) and a second winding wire (see Fig. 1, another one of the litz wire) in which a second current flows (another one of the litz wire will have a second current flow during operation), and
the second winding wire includes a plurality of winding wires (coil being a litz wire, Paragraph [0017], see Figs. 1-14), and the vicinities of the terminal ends of the plurality of winding wires (ends of litz wire, see Figs. 1-14, Paragraph [0021]) are gathered by the gathering member (spiral portion of space S, Paragraph [0020]).
Osawa does not explicitly show the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows as taught by Prinsloo et al. for the device as disclosed by Osawa to achieve multiple outputs in order to increase flexibility and configurability having current and voltage supplied to multiple loads based on design requirement for desirable operating characteristics (Paragraphs [0019]-[0024]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Yasumura [U.S. Patent No. 6,411,528].
Regarding Claim 5, Osawa shows the secondary-side winding wires (litz wire) include a first winding wire (see Fig. 1, one of the litz wire) in which a first current flows (one of the litz wire will have a first current flow during operation) and a second winding wire (see Fig. 1, another one of the litz wire) in which a second current flows (another one of the litz wire will have a second current flow during operation), and
the second winding wire includes a plurality of winding wires (coil being a litz wire, Paragraph [0017], see Figs. 1-14), and the vicinities of the terminal ends of the 
Osawa does not explicitly show the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows.
Yasumura shows a transformer (Figs. 1-11) teaching and suggesting the secondary-side winding wires include a first winding wire (N3) in which a first current flows (5 turns) and a second winding wire (N2) in which a second current (33 turns) larger than the first current flows (element N2 with 33 turns will have a second current larger than the first current flows from element N3 of 5 turns, Col. 11, Lines 54-65).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows as taught by Yasumura for the device as disclosed by Osawa to achieve multiple outputs in order to increase flexibility and configurability having current and voltage supplied to multiple loads based on design requirement for desirable operating characteristics (Col. 11, Lines 54-65).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Chandrasekaran [U.S. Pub. No. 2014/0016371].
Regarding Claim 5, Osawa shows the secondary-side winding wires (litz wire) include a first winding wire (see Fig. 1, one of the litz wire) in which a first current flows (one of the litz wire will have a first current flow during operation) and a second winding 
the second winding wire includes a plurality of winding wires (coil being a litz wire, Paragraph [0017], see Figs. 1-14), and the vicinities of the terminal ends of the plurality of winding wires (ends of litz wire, see Figs. 1-14, Paragraph [0021]) are gathered by the gathering member (spiral portion of space S, Paragraph [0020]).
Osawa does not explicitly show the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows.
Chandrasekaran shows a device (Fig. 10) teaching and suggesting the secondary-side winding wires include a first winding wire (SC1 or SC2) in which a first current flows (i1 or i2) and a second winding wire (SC3) in which a second current (i3) larger than the first current flows (i3 is larger than i1 or i2, Paragraph [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the secondary-side winding wires include a first winding wire in which a first current flows and a second winding wire in which a second current larger than the first current flows as taught by Chandrasekaran for the device as disclosed by Osawa to provides power to a load in order to achieve desirable operating characteristics (Paragraph [0038]).



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa [JP 2000-124037] in view of Yamaguchi et al. [JP 2009-218425].
Regarding Claim Claim 8, Osawa shows an electronic component (Figs. 1-14) comprising: 
a winding body part (body part of bobbin 2, Paragraphs [0002], [0011]) around which a plurality of winding wires (coil being a litz wire, Paragraph [0017], see Figs. 1-14) are wound (see Figs. 1-14); and 
a gathering member (spiral portion of space S, Paragraph [0020]) configured to gather vicinities of terminal ends of the plurality of winding wires (ends of litz wire, see Figs. 1-14, Paragraph [0021]).
Osawa does not show the gathering member configured to gather vicinities of terminal ends of the plurality of winding wires so as to be laminated in a winding direction.
Yamaguchi et al. shows an electronic component (Fig. 6 with teachings from Figs. 1-5) teaching and suggesting a winding body part (12) around which a plurality of winding wires (plurality of elements 30B, 30A, Paragraph [0027]) are wound (see Figs. 1-6); and a gathering member (42) configured to gather vicinities of terminal ends of the plurality of winding wires (ends of elements 30B) so as to be laminated in a winding direction (see Fig. 6 shows the bobbin winding shaft direction is vertical, in which case a location is included in which the vicinity of the ends of a plurality of windings are layered along the winding direction of the windings).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the gathering member configured 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837